HOLLAND, Justice.
This 12th day of April 2006, it appears to the Court that:
1) The appellant has filed an application for this Court to accept the case for interlocutory review. The interlocutory Order granting defendant Gina Bell’s and Ron Jackson’s Motion to Dismiss was granted on April 19, 2005, the Order denying defendant’s Motion for Summary Judgment was entered on January 26, 2006 and the *76Order denying defendant’s Motion to Reargue was entered on March 6, 2006.
2) On April 3, 2006, the Superior Court declined to certify the case for interlocutory review.
3) Applications for interlocutory review are addressed to the sound discretion of this Court and are accepted only in extraordinary circumstances. In the exercise of its discretion, this Court has concluded that this request for interlocutory review should be refused for the reasons stated by the Superior Court in its April 3, 2006 decision denying the application for certification.
NOW, THEREFORE, IT IS HEREBY ORDERED that the application for interlocutory review in this matter be, and the same is hereby, REFUSED.